Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Re claims 1, 3-6, 8-15: The best prior art of record, taken alone or in combination thereof, fails to teach a display apparatus including, along with other limitations, heat dissipation groove is insertable into the heat dissipation hole, and with the reflective sheet resting on the surface of the chassis, the substrate is coupleable to the chassis by sliding the coupling protrusion in the coupling hole to cause a surface of the substrate to contact the heat dissipation groove as set forth in the claim.
Re claims 16-19: The best prior art of record, taken alone or in combination thereof, fails to teach a display apparatus including, along with other limitations, the heat dissipation groove is insertable into the heat dissipation hole, and 4Serial No.: 16/875,052with the coupling protrusion inserted through the fixing hole and into the coupling hole and the heat dissipation groove inserted into the heat dissipation hole, the substrate is couplable to the chassis by sliding the coupling protrusion in the coupling hole to cause a surface of the substrate to contact the heat dissipation groove as set forth in the claim.
Re claim 20: The best prior art of record, taken alone or in combination thereof, fails to teach a display apparatus including, along with other limitations, the heat dissipation groove is insertable into the heat dissipation hole, and with .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NIDHI THAKER/Primary Examiner, Art Unit 2835